         Case 2:20-cv-00966-NR Document 366 Filed 08/12/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR PRESIDENT,                   ) CIVIL ACTION
 INC.; et al.,                                    )
                                                  )
               Plaintiffs,                        )
                                                  )
                                                  )
                                                  )
        v.                                        ) No. 2-20-cv-966
                                                  )
                                                  )
 KATHY BOOCKVAR in her capacity as                )
 Secretary of the Commonwealth of                 )
 Pennsylvania; et al.,

               Defendants.


       DEMOCRATIC INTERVENORS’ MOTION TO COMPEL DIRECTED TO
                           PLAINTIFFS

       Pursuant to Section II of this Court’s August 6, 2020 Amended Scheduling Order (Dkt.

334), the Pennsylvania State Democratic Party, Congressman Dwight Evans, State Senators Sharif

Street and Vincent Hughes, State Representatives Danillo Burgos, Morgan Cephas, Austin Davis,

Isabella Fitzgerald, Edward Gainey, Jordan Harris, Mary Isaacson, Malcolm Kenyatta, Patty Kim,

Stephen Kinsey, Peter Schweyer, and candidates for office Nina Ahmad, Anton Andrew, Janet

Diaz, Manuel M. Guzman, Jr., Rick Krajewski (“Candidates”) and State Senators Art Haywood

and Anthony Williams (“Non-Candidate Legislators”) (collectively “Democratic Intervenors”)

hereby file this Motion to Compel.

       In support thereof, Democratic Intervenors incorporate by reference their Memorandum of

Law in Support of their Motion to Compel Directed to Plaintiffs.
  Case 2:20-cv-00966-NR Document 366 Filed 08/12/20 Page 2 of 4




                             Respectfully submitted,

                             /s/ A. Michael Pratt______________
                             A. Michael Pratt
                             GREENBERG TRAURIG, LLP
                             1717 Arch Street, Suite 400
                             Philadelphia, PA 19103
                             (t) 215.972.5916
                             (f) 215.988.7801
                             prattam@gtlaw.com

                             Kevin M. Greenberg
                             Adam R. Roseman
                             George Farrell
                             GREENBERG TRAURIG, LLP
                             1717 Arch Street, Suite 400
                             Philadelphia, PA 19103
                             (t) 215.988.7818
                             (f) 215.988.7801
                             greenbergk@gtlaw.com

                             Clifford B. Levine
                             Alex Lacey
                             DENTONS COHEN & GRIGSBY P.C.
                             625 Liberty Avenue
                             Pittsburgh, PA 15222-3152
                             (t) 412.297.4998/4642
                             clifford.levine@dentons.com
                             alex.lacey@dentons.com

                             Lazar M. Palnick
                             1216 Heberton St.
                             Pittsburgh, PA 15206
                             (t) 412.661.3633
                             lazarpalnick@gmail.com


Dated: August 12, 2020
          Case 2:20-cv-00966-NR Document 366 Filed 08/12/20 Page 3 of 4




                          CERTIFICATE OF MEET AND CONFER

       Before filing Proposed Democratic Intervenors’ Motion to Dismiss, pursuant to Section

2(e) of Judge Ranjan’s Practices and Procedures, on August 10 and August 12, A. Michael Pratt,

counsel for Democratic Intervenors, had a telephonic meet and confer with Jeremy Mercer, counsel

for Plaintiffs, to attempt to resolve the current discovery dispute.
         Case 2:20-cv-00966-NR Document 366 Filed 08/12/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, A. Michael Pratt, hereby certify that on August 12, 2020, I caused a true and correct copy

of the foregoing Democratic Intervenors’ Motion to Compel and Proposed Order to be served on

the following counsel of record for Plaintiffs, Defendants and other proposed Intervenors listed on

the docket via the Court’s ECF system.



                                                             /s/ A. Michael Pratt_______
                                                             A. Michael Pratt
